DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,916,105 (hereinafter ‘105 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instance claimed invention is a broader recitation of the ‘105 Patent. For instance, in claim 1 of the current application and in the ‘105 Patent, the applicant claims:
Application No. 17/108,109
Patent No. 10,916,105
A computing platform comprising: at least 

one processor; a communication interface 

communicatively coupled to the at least one 

processor; and memory storing computer-



the at least one processor, cause the 

computing platform to: receive, from an 

enhanced reality device, a request to initiate a 

transaction with a screen-less automated teller 

machine of an automated teller machine 

terminal platform; send, to the enhanced 

reality device, pre-transaction interface 

information and one or more commands 

directing the enhanced reality device to 

generate a pre-transaction enhanced reality 

interface, wherein the pre-transaction 

enhanced reality interface prompts

a user for information that is used to initiate 

the transaction with the screen-less

automated teller machine; receive an 

authentication request from the screen-less 

automated teller machine indicating that the 

screen-less automated teller machine is 

available and requesting authentication 

information from the enhanced reality device;

send, to the enhanced reality device and after 

validating the authentication information from 



transaction interface information and one or 

more commands directing the enhanced 

reality device to generate an enhanced reality 

transaction interface corresponding to a 

display of the screen-less automated teller 

machine; receive a transaction completion 

indication from the screen-less automated 

teller machine indicating that the transaction 

with the screen-less automated teller machine 

is complete; and send, to the enhanced reality 

device and after receiving the transaction 

completion indication from the screen-less 

automated teller machine indicating that the 

transaction with the screen-less automated 

teller machine is complete and, haptic 

feedback indicating that the transaction is 

complete.




Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘105 Patent as a general teaching for a computing platform, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘105 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘105 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Allowable Subject Matter
Claims 1-20 would be allowed upon filing a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a computing platform and a method thereof which includes at least one processor, a communication interface, and memory storing computer-readable instructions, wherein the computing platform receives from an enhanced reality device a request to initiate a transaction with a screen-less automated teller machine of an automated teller machine terminal platform, sends, to the enhanced reality device, pre-transaction interface information and one or more commands directing the enhanced reality device to generate a pre-transaction enhanced reality interface, wherein the pre-transaction enhanced reality interface prompts a user for information that is used to initiate the transaction with the screen-less automated teller machine, receives an authentication request from the screen-less automated teller machine indicating that the screen-less automated teller machine is available and requesting authentication information from the enhanced reality device, generates an enhanced reality transaction interface corresponding to a display of the screen-less automated teller machine, sends, to the enhanced reality device and after receiving the transaction completion indication from the screen-less automated teller machine indicating that the transaction with the screen-less automated teller machine is complete and, haptic feedback indicating that the transaction is complete, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graves et al, US Patent No. 6,575,361, disclose a system and method for managing stored-value card data. Buckley et al, US Patent No. 6,778,643, discloses an interface and method of designing an interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876